DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “wherein the second waveguide of the ith stage is configured so that a second beam travelling through the waveguide undergoes a phase shift equal to N divided by 2' and further multiplied by the constant phase difference; and wherein n is any integer greater than 1” (claim 1); “wherein the second waveguide of the ith stage is configured so that a second beam travelling through the waveguide undergoes a phase shift equal to N divided by 2' and further multiplied by the constant phase difference; and wherein n is any integer greater than 1; and activating the laser source” (claim 11); “wherein the second waveguide of the ith stage is configured so that a second beam travelling through the waveguide undergoes a phase shift equal to N divided by 2' and further multiplied by the constant phase difference; and wherein n is any integer greater than 1” (claim 19). The closest prior art to the invention of the claims is Shin et al. (US 2018/0052378) as detailed in the Non-Final Rejection mailed August 13, 2021. However, Shin fails to anticipate the limitations of the claims as persuasively argued by applicant, see their arguments received December 01, 2021, pages 6-8. The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention. As such, claims 1, 11 and 19 are patentably distinct over the prior art and are allowed. Claims 2-10, 12-18 and 20 are allowed at least in view of their ultimate dependency upon an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874